DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Ryan McCormick on 08 July 2022.
The application has been amended as follows: 
As to claim 1, line 11, -- comprises: a plurality – is deleted and – comprises a plurality – is inserted.
As to claim 1, line 13, -- is at least one: reflected by said adaptable surface transmitted – is deleted and – is at least one of reflected by said adaptable surface and transmitted – is inserted.


Allowable Subject Matter
Claims 1-3 and 5-22 are allowed. The prior art made of record teaches a body part of a motorized land vehicle comprising at least one wall made of plastic material and at least one housing forming a cavity for electromagnetic waves, the housing comprising at least one transceiver and at least one adaptable surface, Fuh et al. US 2020/0238085. The prior art do not specifically teach the at least one adaptable surface comprises a plurality of adjustable elements in order to modify an impedance of said adaptable surface and to modify the way in which the electromagnetic wave is at least one of reflected by said adaptable surface and transmitted by said adaptable surface.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLANE J JACKSON whose telephone number is (571)272-7890. The examiner can normally be reached 7:30-4:30 M-TH; 8-2 FRI.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kathy Wang-Hurst can be reached on 571 270 5371. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BLANE J JACKSON/Primary Examiner, Art Unit 2644